Title: To James Madison from Detroismont, 18 February 1817
From: Detroismont
To: Madison, James



Excellence,
Le 18 fevrier 1817.

Deux motifs puissans dirigent en ce moment ma plume: celui d’être essentiellement utile aux braves Américains, et celui de rendre à ma famille cette honnête aisance que les dernières révolutions de France lui ont enlevée.
Depuis environ six mois que je suis aux Etats Unis, tant à Philadelphie qu’à New-York, une semaine ne s’est pas passée sans des incendies, en grande partie occasionnées par des feux de cheminées, surtout depuis que les froits s’y font sentir fortement.
Les désastres qui ont frappé mes yeux, m’ont fait naître l’idée de proposer au Gouvernement américain, d’adopter et faire adopter, à tous les propriétaires de maisons, une découverte que je n’avais cherchée d’abord que pour empêcher les cheminées de repousser la fumée dans mes appartemens à Paris; mais une des cheminées de ma maison de campagne s’étant enflammée, çela me suggéra des moyens phisiques à l’aide des quels J’obtiens les résultats suivants.
Le premier et le plus essentiel, est d’empêcher que le feu du foyer, tel fort qu’il Soit ne puisse enflamer la cheminée: il y a impossibilité.
Le second est d’empêcher la fumée de Se répandre dans les appartemens.
Et enfin le troisieme d’empêcher l’évaporation de la chaleur, et de la renvoyer entièrement dans les appartemens, de manière à produire l’effet des tuyaux de chaleur, en consumant moitié moins de bois que ne le font les autres foyers qui perdent au moins moitié par le conduit de la cheminée.
Le Sistême organique de ce foyer, ne change point la forme des cheminées et n’altère point leur construction, il met un obstacle invincible à l’inflamation de la cheminée dont le tuyau ne prend point de Suie; les aspiraux pouvant être en brique la dépense n’est presque que la main d’œuvre.  Un ouvrier peut en construire aisément deux dans sa Journée; ainsi dans une construction un architecte n’aurait pas de quoi augmenter le prix de sa bâtisse.  Ce foyer peut s’établir dans telle cheminée que ce soit, et n’importe à quel usage elle soit destinée.  Un entrepreneur de Batimens, un ouvrier même peuvent faire usage de la découverte dès quelle leur sera communiquée; C’est un procédé qui doit empêcher la ruine de beaucoup de famille lorsqu’il sera généralement adopté.
J’ai l’honneur d’observer à Son Excellence que ce n’est point ici une rêverie suggerée par le besoin de gagner de l’argent.  C’est une chose que J’ai mise en pratique chez moi en France, et que J’aurais rendue publique, sans les evènemens qui m’en ont eloignés.  C’est une chose enfin dont je puis faire preuve sous les yeux même de Son Excellence; mais à cet égard, je dois lui dire que le maçon qu’on aura employé une seule fois à cette construction, n’aura plus besoin de guide par la suite, par cequ’il connoîtra le mécanisme du foyer.  C’est donc sur la loyauté de Son Excellence que je dois m’en reposer pour que ma découverte ne me Soit pas dérobée, comme aussi Sur la récompense que Je dois attendre du Gouvernement, en lui communiquant une chose d’une Si grande utilité pour Ses administrés.
Si la chose que Je propose au Gouvernement des Etats Unis, par l’organe de son Excellence, n’intéressait qu’une partie des Citoyens, il me conviendrait d’enfaire un grand objet de speculation, en Sollicitant une patente, et en effet il y aurait beaucoup d’argent à gagner; mais, comme cela intéresse la masse des Américains, riches et pauvre, il est au dessous d’une âme comme la mienne de désirer, en cette circonstance, autre chose que de rendre à ma famille un état heureux, que je ne rougirai pas de tenir du Gouvernement Américain, comme récompense du service que J’aurai rendu: Voila, Excellence ou se bornent mes prétensions.  Je déclare avec la franchise qui me caractérise, que, Si je n’étais pas une victime des évenemens, Je ferais aux braves américains un hommage gratuit de ma découverte.  J’ai lhonneur d’être de Son Excellence Le très humble et obeissant Serviteur

Detroismont


Jurisconsulte français, de présent A New-York, No. 21, Frankfort Street.

